Citation Nr: 1442848	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Timeliness of the appeal for an initial rating in excess of 10 percent for the service-connected migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected migraine headaches for the period prior to June 20, 2005.  

3.  Entitlement to a rating in excess of 30 percent for the service-connected migraine headaches for the period beginning on June 20, 2005.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. T., Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from February 2004 and August 2006 rating decisions by the RO.   

In a February 2004 rating decision, the RO granted service connection for migraine headaches and assigned a rating of 10 percent effective on June 6, 1997.  

In a February 2006 rating decision, the RO increased the rating to 30 percent effective on June 20, 2005.  

In July 2004, the Board construed a May 20, 2004 letter filed by the Veteran as a Notice of Disagreement as to the initial rating assigned for the service-connected migraine headaches and remanded the case for the issuance of a Statement of the Case (SOC).  This subsequently was issued on December 21, 2004.  

The Veteran submitted a VA Form 9 on June 20, 2005 contesting the rating and the effective date assigned for the service-connected migraine headaches.  The RO construed the VA Form 9 as an untimely Substantive Appeal and adjudicated the matter as a new claim for increase, eventually granting an increase to 30 percent effective on June 20, 2005.  

In a November 2008 decision, the Board denied the Veteran's claim for an effective date earlier than June 6, 1997 for the grant of service connection for headaches.  

The Board also determined that, as the issue of an effective date earlier than June 20, 2005 for the assignment of the 30 percent rating for the service-connected migraine headaches had been raised by the record, but not adjudicated, it should be referred it back to the RO for appropriate action.  

Meanwhile, the Veteran contended that his May 20, 2004 letter constituted a Substantive Appeal rather than a Notice of Disagreement because he had sent a prior letter to the RO on May 6, 2004 indicating that he disagreed with the initial rating assigned for the service-connected migraine headaches and was appealing the decision.  

In a September 2010 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the November 2008 decision of the Board with regard to the matter of an effective date earlier than June 20, 2005 for the assignment of a 30 percent rating for the service-connected migraine headaches, finding that the Board had jurisdiction over the issue. 

The Court remanded the case back to the Board for further review, instructing the Board to address whether the May 20, 2004 letter constituted a Substantive Appeal.  

The Court also found that the Veteran had abandoned his appeal as to the claim for an earlier effective date for the grant of service connection for migraine headaches.  

In a June 2012 decision, the Board determined that the May 20, 2004 letter was not a Substantive Appeal since it had been received prior to the issuance of an SOC.  The Veteran appealed this holding to the Court.  

In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter back to the Board.  The remanded claim is now before the Board for the purpose of further review.  

The issues of an initial rating in excess of 10 percent for the service-connected migraine headaches prior to June 20, 2005 and in excess of 30 percent beginning on that date are being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Pursuant to the holding of the August 2013 Memorandum Decision, the May 20, 2004 letter is found to meet the legal requirements to constitute a timely Substantive Appeal as to the matter of an increased, initial rating for the service-connected migraine headaches.


CONCLUSION OF LAW

An appeal of the February 2004 decision by the RO assigning an initial rating of 10 percent for the service-connected migraine headaches was initiated by the filing of a document that was legally sufficient to be a Substantive appeal on May 20, 2004.  38 U.S.C.A. § 7105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the Veteran is shown to have sent the RO a letter on May 6, 2004 indicating that he wanted to appeal the 10 percent rating assigned for the service-connected migraine headaches.  

On May 20, 2004, the Veteran sent another letter indicating that he wanted to appeal the initial rating assigned for the service-connected migraine headaches.   

In its August 2013 decision, the Court prohibited the Board from relying on 38 C.F.R. § 20.200 to require that the Substantive Appeal come after the issuance of an SOC given the facts of this case.  

Pursuant to the August 2013 Court decision, the only issue as to the timeliness of the appeal that was deemed to remain to be decided was whether the May 20, 2004 letter met the specificity requirements for a Substantive Appeal.  

Since the Veteran stated that he was dissatisfied with the 10 percent rating assigned for the service-connected headaches, wanted the Board to review his claim, and was "appealing to the Board," the minimal specificity requirements for a Substantive Appeal are found to have been met in this case.  


ORDER

To the extent that the Veteran is deemed to have submitted a timely Substantive Appeal as to the issue of an increased, initial rating for the service-connected migraine headaches on May 20, 2004, the appeal to this extent is allowed subject to further action as discussed hereinbelow.   


REMAND

Since the RO construed the Veteran's June 20, 2005 VA Form 9 as a new claim for an increased rating for the service-connected migraine headaches, rather than an additional document submitted in connection with a pending appeal for a higher, initial rating, it has not addressed the issue of whether the Veteran met the criteria for an evaluation in excess of 10 percent for the service-connected migraine headaches for the period of appeal prior to June 20, 2005.  

The claim at issue deals with a staged rating for a rating in excess of 10 percent prior to June 20, 2005 and 30 percent beginning on that date.  

Thus, after completing any indicated development, the AOJ must adjudicate this matter in the first instance.  

Accordingly, the case is REMANDED for the following action: 
		
The AOJ should undertake any indicated development and then readjudicate the issue of an increased rating in excess of 10 percent for the service-connected migraine headaches prior to June 20, 2005 (now on appeal) and in excess of 30 percent beginning on that date in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his attorney should furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


